Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 19, 21, 24-25 and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu [US PGPUB 20170094039].

Regarding claim 1, Lu teaches a flexible display apparatus (20/100 or 20/100 excluding layer 110, Fig. 1, 2, and 5), comprising:
a glass substrate (20, Para 20) including a flat surface (portion of layer 20 between regions 22, Fig. 5) and a glass etching surface (22, Fig. 5) that is curved from which the flat surface is partially removed (Fig. 5; it should be noted that a "product by process claim" is directed to the product per se, no matter how actually made); and
a flexible display panel (100 or 100 excluding layer 110, Fig. 5) including a bending portion (120, Fig. 5) on the glass etching surface (Fig. 5),
wherein the glass etching surface has an inverse tapered shape adjacent to a rear surface of the flexible display panel (Fig. 5),
wherein the glass substrate includes a flat rear surface (surface facing device 10, Fig. 2/5), and
wherein at least a portion of the curved glass etching surface is over at least a portion of the flat rear surface (Fig. 2/5).

Regarding claim 2, Lu teaches a flexible display apparatus wherein the flexible display panel further includes:
a flexible substrate (118/119, Fig. 5) having a plane support portion directly on the flat surface of the glass substrate (Fig. 5) and a bending support portion (in region 120, Fig. 5) bent from the plane support portion in a curved shape and on the glass etching surface of the glass substrate (Fig. 5); and
a pixel array portion (portion between curved portion 120, Fig. 5) having a plane display portion on the plane support portion (Fig. 5) and a bending display portion (region 120) on the bending support portion (Fig. 5),
wherein the bending portion includes the bending support portion and the bending display portion (Fig. 5).

Regarding claim 3, Lu teaches a flexible display apparatus wherein the glass substrate further includes:
a first panel support portion having a first glass etching surface on a first edge portion of the glass substrate parallel with a first direction (Fig. 5); and
a second panel support portion having a second glass etching surface on a second edge portion of the glass substrate parallel with the first edge portion (Fig. 5).

Regarding claim 4, Lu teaches a flexible display apparatus wherein the flexible display panel further includes:
a flexible substrate (118/119, Fig. 5) having a plane support portion directly on the flat surface of the glass substrate (Fig. 5), a first bending support portion on the first panel support portion, and a second bending support portion on the second panel support portion; and 
a pixel array portion (portion between curved portion 120, Fig. 5) having a plane display portion on the plane support portion (Fig. 5), a first bending display portion on the first bending support portion, and a second bending display portion on the second bending support portion (Fig. 5).

Regarding claim 19, Lu teaches a flexible display apparatus further comprising a radiation member (electronic device 10) attached to a rear surface of the glass substrate (Fig. 5).

Regarding claim 21, Lu teaches an electronic device, comprising: 
a cover window (110, Para 33); and 
display module (115, Fig. 5) coupled to the cover window, wherein the display module includes the flexible display apparatus of claim 1 (Fig. 1). 

Regarding claim 24, Lu teaches an electronic device wherein the flexible display apparatus further comprises a radiation member (10, Fig. 5) attached to a rear surface of the glass substrate (Fig. 5).

Regarding claim 25, Lu teaches an electronic device wherein the cover window includes: a front window having a plane shape; and a bending window bent from the front window in a curved shape, and surrounding at least one side of the display module (Fig. 5).

Regarding claim 29, Lu teaches an electronic device wherein the at least a portion of the flat rear surface is directly below the at least a portion of the curved glass etching surface (Fig. 5).

Regarding claim 30, Lu teaches a flexible display apparatus wherein a flatness of the flat rear surface extends from a first edge of the glass substrate to a second edge of the glass substrate (Fig. 5).

Regarding claim 31, Lu teaches a flexible display apparatus wherein: the flat surface is parallel to the flat rear surface;
the flat surface has a first length; and
the flat rear surface has a second length that is longer than the first length (Fig. 5).

Regarding claim 32, Lu teaches a flexible display apparatus wherein:
the flat surface is located between a first portion of the curved glass etching surface and a second portion of the curved glass etching surface (Fig. 5);
the second portion is laterally displaced from the first portion by the flat surface (Fig. 5);
a first end of the first length touches the first portion of the curved glass etching surface (Fig. 5);
a second end of the first length touches the second portion of the curved glass etching surface (Fig. 5); and 
the second length extends from a first edge of the glass substrate to a second edge of the curved glass etching surface (Fig. 5).

Regarding claim 33, Lu teaches a flexible display apparatus wherein the flat surface and the curved glass etching surface directly contact each other where the flat surface and an axis of the curved glass etching surface are perpendicular to one another (Fig. 5).

Allowable Subject Matter
Claims 26-28 are allowed.
Claims 5-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819